Citation Nr: 0944517	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement for service connection for memory loss, to 
include as due to an undiagnosed illness resulting from 
service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to July 1992 
and from January 1995 to January 2000, including service in 
the Southwest Asia theater of operations from January 1991 to 
March 1991 during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Roanoke, Virginia Department of Veterans' Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the competent 
medical evidence of record has shown that an undiagnosed 
illness, manifested by memory loss, is causally related to 
his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
memory loss, as due to an undiagnosed illness resulting from 
service in the Persian Gulf War was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (2009).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness; (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines warrants a presumption of 
service-connection.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period are 
considered chronic.  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has maintained that his current memory 
loss is related to his active service as his symptoms of 
memory loss, short term memory loss in particular, have 
continued since his service in the Persian Gulf in 1991.  

As noted above, the Veteran's DD form 214 and service records 
reflect that he had service in the Southwest Asia theater of 
operations from January 1991 to March 1991 during the Persian 
Gulf War.  The Veteran also received a Certificate of 
Commendation in March 1991 for his service in the Kingdom of 
Saudi Arabia in January 1991 to March 1991 during Operation 
Desert Shield/Storm.  These records also indicate that the 
Veteran was awarded the Sea Service Deployment Ribbon, the 
National Defense Service Medal and the Kuwait Liberation 
Medal.

The Board initially notes that, by an October 2005 
Interoffice Memorandum, the RO made a formal finding that the 
service treatment records from the Veteran's first period of 
service from July 1987 to July 1992 were unavailable for 
review.  This formal finding also concluded that all efforts 
to obtain the needed information had been exhausted and 
further attempts were futile.  Attempts to retrieve these 
records included a May 2005 letter sent to the Veteran, 
requesting any available copies of his service treatment 
records, and an August 2005 request to the National Personnel 
Records Center (NPRC), which received a negative response.  
The Veteran's service treatment reports from his second 
period of active duty, from January 1995 to January 2000, 
have been associated with the claims file.

VA outpatient treatment reports reflect that, in November 
1994, prior to the Veteran's second period of active duty, 
the Veteran complained of memory loss, for which a 
provisional diagnosis of memory loss was provided, and he was 
scheduled for neuropsychological testing in December 1994.  A 
December 1994 VA outpatient treatment report reflects no 
findings of memory deficits and no evidence of depression.  
At this time, a VA psychologist observed that it appeared the 
Veteran's reports of memory problems may be emotionally based 
or stress related, consistent with his reports of boredom and 
situational depression due to the lack of occupational 
fulfillment.

The available service treatment reports of record, from the 
Veteran's second period of active duty, are absent of any 
findings of a memory loss disability.  In the January 1995 
enlistment examination, no findings of memory loss were 
noted.  Likewise, in the January 1995 report of medical 
history, the Veteran did not note a history of memory loss.  
In August 1995, the Veteran was treated for an injury 
sustained while he was stripping a floor and fell and hit the 
back of his neck.  An examination of the head revealed no 
obvious trauma and the Veteran was diagnosed with status post 
fall, with soft tissue neck injury.  In a March 1998 
occupational health examination, the Veteran reported a work 
history of exposure to scattered ionizing radiation, although 
no adverse health effects from occupational exposure were 
found.  In an October 1999 separation examination, clinical 
evaluations of the Veteran's head, psychiatric and 
neurological systems were normal and no findings of any 
memory loss were noted at this time.

Following the Veteran's separation from active service in 
January 2000, VA outpatient treatment reports reflect that, 
in November 2002, he began complaining of short term memory 
loss since he served in the Persian Gulf.  The VA outpatient 
treatment reports of record indicate that the complaints of 
memory loss persisted through October 2007.  

During a November 2002 VA outpatient treatment report, 
conducted pursuant to a VA Persian Gulf War Examination, the 
Veteran complained that his memory loss was worse, that he 
fell on his head while on active duty and that he could not 
remember details to complete tasks.  This report referred to 
the neuropsychological assessment in 1994 which showed no 
memory deficit.  

The Veteran underwent neuropsychological testing in January 
2003, the results of which, were discussed in a July 2003 VA 
medical report.  

In a February 2003 VA outpatient treatment report, pursuant 
to an evaluation for post traumatic stress disorder (PTSD), 
the Veteran stated that he noticed an increase in short term 
memory impairment approximately one year after returning from 
the [Persian] Gulf and that he had difficulty with 
concentration and retaining learned material.  No diagnosis 
was provided at this time.  

A July 2003 VA outpatient treatment report, the results of 
the Veteran's neuropsychological testing were reviewed and a 
VA psychologist concluded that the presence of an 
organically-based impairment could not be entirely ruled out, 
however, no compelling case could be made for the presence of 
such an impairment.  The VA psychologist also noted that the 
Veteran obtained highly variable memory scores which may very 
well reflect transient emotional factors, such as fluctuating 
attention.  Retesting in one year was recommended to help 
ascertain the etiology of the Veteran's complaints.  

The Veteran was scheduled for neuropsychological and 
cognitive testing in July 2006 and August 2006, the results 
of which, were reviewed by a VA psychologist in September 
2006.  In a September 2006, the results of a cognitive 
functioning test indicated that the Veteran had a severe 
impairment in his memory and judgment.  At this time however, 
a VA psychologist concluded that the findings of the tests 
conducted were inconsistent and thus, the nature of the 
Veteran's short term memory problems was unclear as his 
testing did not appear to be a valid and reliable measure of 
true cognitive functioning.  The VA psychologist also noted 
that the findings of the MMPI2 test and affective measures 
indicated a preoccupation with health problems and depression 
and that the Veteran's symptoms of depression may have 
interfered with his cognitive functioning.  

In an October 2006 VA outpatient treatment report, a VA 
physician reviewed the findings of recent MMPI2 test and the 
September 2006 report findings, and a depression screen was 
recommended.  The Veteran was diagnosed with subjective 
memory loss.

In a January 2007 VA outpatient treatment report, pursuant to 
an evaluation for PTSD, the Veteran stated that he felt as if 
his memory had been impaired since serving in the [Persian] 
Gulf.  No diagnosis was provided at this time.  

After a careful review of the record and resolving all doubt 
in the Veteran's favor, the Board finds that the Veteran's 
claim of service connection for memory loss, to include as 
due to an undiagnosed illness resulting from service in the 
Persian Gulf War, is warranted.  The evidence of record 
reflects that the Veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The Board 
notes that the Veteran's memory loss constitutes a qualifying 
chronic disability pursuant to 38 C.F.R. § 3.317(a)(2)(i)(A).  
The competent objective medical evidence of record reflects 
that the Veteran reported having memory loss in November 
1994, December 1994, and from November 2002 to October 2007.  
The Veteran also reported in several VA outpatient treatment 
reports from November 2002 and thereafter, that he has had 
symptoms of memory loss since his service in the Persian 
Gulf.  The Board observes that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the Board 
finds that the Veteran is competent to testify to his 
continual symptoms of memory loss since his service in the 
Persian Gulf, as they are subject to his lay observation.  

In considering the Veteran's statements of continuity of 
memory loss symptoms, which have been recorded in multiple VA 
treatment reports as early as November 1994 and throughout 
the duration of this appeal, as well as the competent medical 
evidence reflecting symptoms of memory loss being treated 
since November 1994 and from November 2002 to October 2007, 
the Board will resolve doubt in favor of the Veteran that 
these symptoms have existed for more than 6 months or more 
are thus, considered chronic.  See 38 C.F.R. § 3.102 (2009).  

Finally, as demonstrated by the VA treatment reports 
throughout the record, including the October 2006 report 
wherein the Veteran was diagnosed with subjective memory 
loss, the Veteran's memory loss cannot be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board finds that 
service connection for memory loss, to include as due to an 
undiagnosed illness resulting from service in the Persian 
Gulf War, is warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.


ORDER

Service connection for memory loss, to include as due to an 
undiagnosed illness resulting from service in the Persian 
Gulf War, is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


